department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc dom corp tl-n-1956-01 uilc internal_revenue_service national_office field_service_advice memorandum for special litigation assistant from edward s cohen branch chief cc corp b02 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent sub year date issues whether for purposes of sec_1_1502-32 a parent_corporation increases its basis in a subsidiary’s stock by the amount of the subsidiary’s fresh_start_adjustment conclusions tl-n-1956-01 a parent_corporation does increase its basis in a subsidiary’s stock under sec_1_1502-32 by the amount of the subsidiary’s fresh_start_adjustment facts parent was formed in year and became the common parent of a consolidated_group that included sub on date parent sold all of sub’s stock at the time sub owned a number of corporations that were property and casualty insurance_companies that were subject_to the fresh_start provisions of the tax_reform_act_of_1986 in determining its gain_or_loss on the sale of the sub stock parent increased its stock basis in sub by an amount equal to the subsidiaries’ fresh_start_adjustment law and analysis property and casualty insurance_companies are allowed a deduction for losses_incurred during the taxable_year sec_832 prior to losses_incurred was defined so as to allow a property and casualty company to deduct the full amount of the estimated loss in the year the loss occurred even though the claim might not be paid for several years former sec_832 congress determined that the effect of this provision was to give an unwarranted benefit to property and casualty companies for it failed to take into account the time_value_of_money in determining the permissible deduction see s rep no 99th cong 2d sess to remedy the situation congress enacted sec_846 as part of the tax_reform_act_of_1986 pub_l_no sec_1023 vol c b sec_846 requires unpaid_losses to be discounted to present_value when claimed as a deduction as part of the same legislation congress amended sec_832 to provide that the deduction for losses_incurred is computed by adding to losses paid all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year and deduct therefrom all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year to implement the new accounting provisions congress provided transitional rules the first rule provided that in computing the deduction for losses_incurred the year-end reserve would be discounted just as the year-end is discounted under new sec_846 the second rule provided that in lieu of requiring the corporation to make a positive sec_481 adjustment as a result of discounting the year-end reserve under the first rule congress forgave that income the difference between the discounted and un-discounted year-end tl-n-1956-01 reserve specifically congress provided that the forgiven amount shall not be taken into account for purposes of the internal_revenue_code_of_1986 however congress provided that the corporation shall increase its earnings_and_profits by the forgiveness amount the issue in this case is whether the forgiveness of the fresh_start amount resulted in a basis increase under the applicable consolidated_return_regulations sec_1_1502-32 provides that this section applies with respect to determinations of the basis of the stock of a subsidiary in consolidated_return years beginning on or after date if this section applies basis must be determined or redetermined as if this section were in effect for all years therefore since parent sold the sub stock after date parent determines its basis in the sub stock including whether the basis is increased because of the fresh_start_adjustment under the regulations effective after date even though the fresh_start was effective in sec_1_1502-32 provides in part that a parent corporation’s basis in a subsidiary’s stock is increased by the amount of the subsidiary’s tax- exempt_income tax-exempt_income is defined in sec_1_1502-32 as income and gain which is taken into account but permanently excluded from its gross_income under applicable law and which increases directly or indirectly the basis of its assets sec_1_1502-32 goes on to provide that to the extent the subsidiary’s taxable_income or gain is permanently offset by a deduction or loss that does not reduce directly or indirectly the basis of the subsidiary’s assets the income or gain is treated as tax-exempt_income and is taken into account in determining the parent corporation’s basis the term forgiveness of income that constitutes the fresh_start_adjustment qualifies as tax-exempt_income under sec_1_1502-32 in fact in example c of sec_1_1502-32 the regulations treat the fresh_start provision of sec c of the omnibus budget reconciliation act of p l as tax-exempt_income that increases basis the basis increase also seems to comport with congressional intent as stated above congress provided that the fresh_start forgiveness of income is included in the corporation’s earnings_and_profits under the consolidated_return_regulations effective at that time the basis in a subsidiary’s stock is increased by the undistributed_earnings and profits of the subsidiary for the taxable_year former sec_1_1502-32 therefore congress must have expected the basis increase because of the earnings_and_profits inclusion tl-n-1956-01 therefore pursuant to sec_1_1502-32 the members of the consolidated_group that own stock in a property and casualty company that was subject_to the fresh_start_adjustment increase their basis in the subsidiary stock by the amount of the fresh_start forgiveness of income furthermore pursuant to sec_1_1502-32 adjustments to a subsidiary’s stock are taken into account in determining adjustments to higher-tier stock thus the property and casualty subsidiaries’ fresh_start_adjustment is reflected in sub’s basis in its subsidiaries and parent’s basis in sub stock case development hazards and other considerations the conclusion herein in no way affects the service’s position that parent’s loss on the sale of the sub stock is disallowed under sec_1 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions william d alexander acting associate chief_counsel corporate edward s cohen branch chief associate chief_counsel corporate
